Case 2:19-cv-00924-MHT-KFP Document 50-2 Filed 02/18/21 Page 1 of 6




                                                           BROOKS 0008590
                               EXHIBIT 2
Case 2:19-cv-00924-MHT-KFP Document 50-2 Filed 02/18/21 Page 2 of 6




                                                           BROOKS 0008591
Case 2:19-cv-00924-MHT-KFP Document 50-2 Filed 02/18/21 Page 3 of 6




                                                           BROOKS 0008592
Case 2:19-cv-00924-MHT-KFP Document 50-2 Filed 02/18/21 Page 4 of 6




                                                           BROOKS 0008593
Case 2:19-cv-00924-MHT-KFP Document 50-2 Filed 02/18/21 Page 5 of 6




                                                           BROOKS 0008594
Case 2:19-cv-00924-MHT-KFP Document 50-2 Filed 02/18/21 Page 6 of 6




                                                           BROOKS 0008595
